DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The objection to the specification of 8/13/21 has been withdrawn in view of the amendment of 10/25/21.

Drawings
The objection to the drawings of 8/13/21 has been withdrawn in view of the amendment to the claims of 10/25/21.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

claims 7, 8, 11 and 13-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments of 10/25/21.

Claim 12 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claim 12, the lens-retaining cover remains unclear as it has not been described in the specification in such a way as to enable one skilled in the art to which it pertains and has not been shown in the drawings.

Claim Rejections - 35 USC § 112, Second Paragraph
The rejections of claims 7, 8, 19 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments of 10/25/21.

Claim Rejections - 35 USC § 112, Fourth 15 Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 is improper as it depends from cancelled claim 14.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Double Patenting
The rejections of claims 1-10 on the grounds of nonstatutory double patenting with respect to U.S. Patent No. 10,907,783, is withdrawn in view of the terminal disclaimer of 10/25/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Rejections - 35 USC § 102/103
Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Narayanswamy et al. (2018/0363886).
With respect to claim 1, Narayanswamy discloses a luminaire [100], comprising: a housing: a light emitter [102] supported by the housing [106: flat piece]: a cover [106: side U-shaped pieces; and 109] rernovably coupled to the housing [106: the cover can be removed when the housing is disassembled], the cover including an end cover member [106: side U-shaped pieces]; an end cap [110] removably coupled to the and cover member [109], the end cap [110] substantially covering the end cover member [106] while coupled ta the end cover member [108].  
  However, since there is no discussion in the specification of the housing and cover being removably coupled together, it is believed that claim 1 would be obvious in view of the prior art.  It is known to package lighting fixtures and other consumer goods in a disassembled fashion and allow the user to assemble the item after purchase to reduce a manufacture’s transportation and fabrication costs.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device shown by Narayanswamy in figures 1 and 2 to be easily assembled and disassembled, including to have the cover is removable from the housing to allow the user to replace the lighting devices if they get damaged and to reduce a manufacture’s transportation and fabrication costs. 
With respect to claim 2, Narayanswamy discloses a lens [109] covering the light emitter and retained by the cover [106: side U-shaped pieces].
With respect to claim 3, Narayanswamy discloses a fastening member [screws in figure 1] disposed in the end cover member [106: side U-shaped pieces] and coupling the end cover member [106: side U-shaped pieces] to the housing [106: flat piece].
With respect to claim 10, Narayanswamy discloses the cover (106: side U- shaped pieces and 109] is curved along an arcuate path having a radius of .

Claim Rejections - 35 USC § 102
Claim 18 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN 108779898.
With respect to claim 18, CN 108779898 discloses an end cap [714] configured to be removably coupled to a coupling member [760] of a luminaire, the end cap [714] comprising an aperture [716] that provides a sole paint of access to the coupling member [760] while the end cap [714] is coupled to the coupling member [760].

Claim Rejections - 35 USC § 103
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanswamy et al. (2018/0363886).
With respect to claim 9, Narayanswamy does not recites the mounting housing member. Mounting an elongated luminaire is well known in the art and allows for secure placement of the luminaire. It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Narayanswamy to include a mounting housing member on the housing configured to mount the luminaire to a support surface to allow for a firm connection between the housing and a support surface. It would have also been well within the skill of one versed in the art at the time the invention was made to form the device of Narayanswamy to form the end cap to be removably coupled to and substantially 
With respect to claim 13, Narayanswamy does not disclose the coupling mechanism comprises a housing mounting member configured to be fastened to the housing and to mount the housing to a supper surface. Mounting an elongated luminaire is well known in the art and allows for secure placement of the luminaire. It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Narayanswamy to include a mounting housing member on the housing configured to mount the luminaire to a support surface to allow for a firm connection between the housing and a support surface.

Allowable Subject Matter
Claims 4-8, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 13, 16 and 17 are allowed.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


In an end cap configured to be removably coupled to a coupling member of a luminaire, the end cap comprising an aperture that provides a sole paint of access to the coupling member while the end cap is coupled to the coupling member, prior art fails to show or suggest:  
1) The coupling member includes a latch that engages the end cap, and wherein the aperture is aligned with the latch to provide access to the latch; or 
2)  The coupling member includes a fastener that engages the end cap, and wherein the aperture is aligned with the fastener to provide access to the fastener.

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
Regarding arguments concerning claim 1:
The arguments will be addressed in turn.
Applicant argues that the rejection of claim 1 is improper hindsight because Figures 1 and 2 of Narayanswamy are labeled prior art and are not discussed in any detail.  Applicant further argues “nothing in Fig. 1 or Fig. 2 of Narayanswamy, nor the description, suggests that the cover of Narayanswamy (reference numeral 108 in Fig. 1, as proposed by the Examiner) is removable from the housing of Narayanswamy (reference number 106 in Fig. 1, as proposed by the Examiner)” and “Fig. 1 of is described as an exploded perspective view of a conventional metallic lighting system-there is no discussion of assembly or disassembly of this lighting system. Yet, the Examiner argues that the cover can be removed when the housing is disassembled”.
There is nothing preventing a figure labeled “prior art” from being used as a reference in a 102 or 103 rejection.  This figure was made public knowledge on December 20, 2018 and thus constitutes proper prior art for which is shown in the drawing and described in the specification.  As for the argument concerning whether cover is removable from the housing of Narayanswamy, figure 1, this issue has been addressed in the rejection of claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) or, in the alternative, under 35 U.S.C. 103, above.       
Applicant argues that the rejection of claim 1 is improper because “the “housing” does not support the light emitter”.  Applicant argues “the "cover member (106; side U-shaped pieces)" appear to support the light emitters 102”.  The examiner was directed to Narayanswamy figure 2.  
The examiner disagrees.  Although the housing [106: flat piece] does not directly support the light emitter, the light emitter [102] is indirectly supported by the housing [106: flat piece].

Regarding arguments concerning claim 18:  
The applicant argues in the rejection of claim 18 of 8/13/21, CN 108779898 does not meet the claim language as presented.  The examiner agrees.  The examiner has changed the rejection from coupling member [720] to coupling member [760] and has objected to claims 19 and 20 as being dependent upon a rejected base claim, but would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/LAURA K TSO/          Primary Examiner, Art Unit 2875